Name: Commission Regulation (EC) No 202/97 of 31 January 1997 amending Regulation (EC) No 1218/96 on partial import duty exemption for certain cereals sector products as provided for in the Agreements between the European Community and the Republic of Poland, the Republic of Hungary, the Czech Republic, the Slovak Republic, the Republic of Bulgaria and Romania
 Type: Regulation
 Subject Matter: EU finance;  Europe;  international trade;  tariff policy;  plant product
 Date Published: nan

 No L 31 /64 EN Official Journal of the European Communities 1 . 2 . 97 COMMISSION REGULATION (EC) No 202/97 of 31 January 1997 amending Regulation (EC) No 1218/96 on partial import duty exemption for certain cereals sector products as provided for in the Agreements between the European Community and the Republic of Poland, the Republic of Hungary, the Czech Republic , the Slovak Republic , the Republic of Bulgaria and Romania European Community and the Republic of Poland, the Republic of Hungary, the Czech Republic , the Slovak Republic, the Republic of Bulgaria and Romania; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3066/95 of 22 December 1995 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for the adjustment, as an autono ­ mous and transitional measure , of certain agricultural concessions provided for in the Europe Agreements to take account of the Agreement on Agriculture concluded during the Uruguay Round Multilateral Trade Negotia ­ tions ('), as last amended by Regulation (EC) No 2490/96 (2), and in particular Article 8 thereof, Whereas Regulation (EC) No 2490/96 extends the validity of Regulation (EC) No 3066/95; whereas it is therefore necessary to provide for the quantities that may be imported in 1997 under the Community tariff quotas granted to the countries in question and to replace the Annex to Commission Regulation (EC) No 1218 /96 (3) on partial import duty exemption for certain cereals sector products as provided for in the Agreements between the HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 1218/96 is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 January 1997 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 328 , 30 . 12 . 1995, p . 31 . (*) OJ No L 338 , 28 . 12 . 1996, p . 13 . 0 OJ No L 161 , 29 . 6. 1996, p . 51 . 1 . 2 . 97 I EN 1 Official Journal of the European Communities No L 31 /65 ANNEX I. Products originating in the Republic of Hungary CN code Description Tonnage( 1 . 1 . 1997 to 30.6 . 1997) Tonnage ( 1.7. 1997 to 31 . 12 . 1997) Reduction rate (%) applicable 1001 10 00 Durum wheat 116 000 116 000 80 1001 90 99 Common wheat 1008 20 00 Millet 4 500 4 500 ECU 65/tonne II . Products originating in the Czech Republic CN code Description Tonnage( 1 . 1 . 1997 to 30 . 6 . 1997) Tonnage ( 1.7 . 1997 to 31 . 12. 1997) Reduction rate (% ) applicable ex 1003 00 90 Barley for malt production 13 700 13 700 80 1101 00 Wheat flour 6 750 6 750 80 1107 10 99 Unroasted malt other than of wheat 18 020 18 020 80 III . Products originating in the Slovak Republic CN code Description Tonnage( 1 . 1 . 1997 to 30 . 6 . 1997) Tonnage ( 1.7. 1997 to 31 . 12. 1997) Reduction rate (%) applicable ex 1003 00 90 Barley for malt production 6 800 6 800 80 1101 00 Wheat flour 6 750 6 750 80 1107 10 99 Unroasted malt other than of wheat 7 230 7 230 80 IV. Products originating in the Republic of Poland CN code Description Tonnage( 1 . 1 . 1997 to 30 . 6 . 1997) Tonnage (1.7. 1997 to 31 . 12. 1997) Reduction rate (%) applicable 1008 10 00 Buckwheat 2 175 2 175 80 V. Products originating in the Republic of Bulgaria CN code Description Tonnage( 1, 1 . 1 997 to 30 . 6 . 1997) Tonnage ( 1.7. 1997 to 31 . 12. 1997) Reduction rate (% ) applicable 1001 90 99 1008 20 00 Common wheat Millet 1 256 798 1 256 798 80 80 VI. Products originating in Romania CN code Description Tonnage( 1 . 1 . 1 997 to 30 . 6 . 1997) Tonnage (1.7. 1997 to 31 . 12 . 1997) Reduction rate (% ) applicable 1001 90 99 Common wheat 11 420 11 420 80